FIRST AMENDMENT

 
THIS FIRST AMENDMENT (this “Amendment”) dated as of December 11, 2008 to the
Credit Agreement referenced below is by and among the Borrowers identified on
the signature pages hereto (the “Borrowers”), the Guarantor identified on the
signature pages hereto (the “Guarantor”), the Lenders identified on the
signature pages hereto and Bank of America, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).


WITNESSETH


WHEREAS, credit facilities have been extended to the Borrowers pursuant to the
Amended and Restated Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
July 29, 2005 among the Borrowers, the Lenders identified therein and the
Administrative Agent;


WHEREAS, the Guarantor guaranteed the obligations of the Borrowers under the
Credit Agreement pursuant to the Amended and Restated Guaranty dated as of
August 31, 2005 between the Guarantor and the Administrative Agent; and


WHEREAS, the Borrowers have requested certain modifications to the Credit
Agreement and all the Lenders have agreed to the requested modifications on the
terms and conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.            Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.


2.            Amendments.  The Credit Agreement is amended as follows:


2.1          The definition of “Asset Coverage Ratio” in Section 1.1 is deleted.


2.2          The definition of “Fixed Charge Coverage Ratio” in Section 1.1 is
amended to read as follows:


“Fixed Charge Coverage Ratio” means the ratio of (a) EBITDA minus income tax
expense, to (b) the sum of interest expense, plus the current portion of long
term liabilities, plus capital expenditures and plus Restricted Payments
(excluding any payment for the repurchase of the capital stock of MICROS) paid
in cash.


2.3          In the definition of “Foreign Borrowers” in Section 1.1, the phrase
“any other Person that becomes a “Borrower” under the Foreign Credit Facility”
is added immediately prior to “and their respective successors and assigns”.


2.4          The definition of “Maturity Date” in Section 1.1 is amended to read
as follows:


“Maturity Date” means the later of (a) July 31, 2010 and (b) if maturity is
extended pursuant to Section 2.13, such extended maturity date as determined
pursuant to such Section 2.13.
 
 
 

--------------------------------------------------------------------------------

 
 
2.5          The definition of “Swing Line Sublimit” in Section 1.1 is amended
to read as follows:


“Swing Line Sublimit” means an amount equal to ten percent (10%) of the
Aggregate Commitments; provided that the Borrowers may decrease and thereafter
from time to time increase and decrease the amount of the Swing Line Sublimit
upon three Business Days prior written notice from Micros to the Swing Line
Lender and the Administrative Agent provided that the amount of the Swing Line
Sublimit shall not at any time exceed ten percent (10%) of the Aggregate
Commitments.  The Swing Line Sublimit is part of, and not in addition to, the
Aggregate Commitments.


2.6          The following definitions are added to Section 1.1:


“Liquidity” means, as of any date of determination, an amount equal to the sum
of (a) the Aggregate Commitments less the Total Outstandings plus (b) cash and
cash equivalents of the Loan Parties.


“Permitted Acquisition” means an acquisition by a Borrower provided that (a) a
Borrower is the surviving entity, (b) in the case of an acquisition of the
equity interests of another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such acquisition,
(c) if the aggregate consideration for such acquisition exceeds $75 million,
Borrower shall have furnished financial projections to the Administrative Agent
in form and detail reasonably acceptable to the Administrative Agent
demonstrating that, after giving effect to such acquisition (and the incurrence
of any Debt in connection therewith) on a Pro Forma Basis Borrower would be in
compliance with the financial covenants set forth in Section 6.12 for each of
the next four fiscal quarters, and (d) after giving effect to such acquisition
(and the incurrence of any Debt in connection therewith) on a Pro Forma Basis
(i) no Default or Event of Default shall exist, (ii) the ratio of Domestic Debt
to EBITDA of Borrower and all domestic Affiliates shall not exceed 1.75:1.0 as
of the end of the most recent fiscal quarter for which Borrower has delivered
financial statements pursuant to Section 6.1(a) or (b), and (iii) Liquidity
exceeds $25 million.


“Pro Forma Basis” means, with respect to any transaction (including, without
limitation, any Restricted Payment), that such transaction shall be deemed to
have occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such transaction for which the Borrowers were required to
deliver financial statements pursuant to Section 6.1(a) or (b).
 
 
 

--------------------------------------------------------------------------------

 
 
2.7          Section 2.1(b) is amended to read as follows:


(b)           The Borrower may, at its option, not more than once per calendar
quarter, elect to increase the Aggregate Commitments, provided that (i) the
Borrower shall give ten (10) Business Days prior written notice to the
Administrative Agent of such election; (ii) the Borrower shall decrease the
Foreign Credit Facility Aggregate Commitments on a dollar for dollar basis
concurrent with the effective date of such increase; (iii) each of the
conditions precedent set forth in Section 4.2 shall be satisfied as of the
effective date of such increase; (iv) the aggregate amount of the Aggregate
Commitments and the Foreign Credit Facility Aggregate Commitments shall not
exceed $65,000,000 (less (x) the amount of any prior reduction in the Aggregate
Commitments pursuant to Section 2.6 and (y) the amount of any prior reduction in
the Foreign Credit Facility Aggregate Commitments pursuant to Section 2.6 of the
credit agreement for the Foreign Credit Facility); (v) such increase shall be in
a minimum amount of $5,000,000 and in integral multiples of $1,000,000 in excess
thereof; (vi) such requested increase shall only be effective upon receipt by
the Administrative Agent of (A) additional Commitments in a corresponding amount
of such increase from either existing Lenders and/or one or more other
institutions that qualify as Eligible Assignees (it being understood and agreed
that no existing Lender shall be required to provide an additional Commitment)
and (B) documentation from each institution providing an additional Commitment
evidencing its additional Commitment and its obligations under this Agreement in
form and substance reasonably acceptable to the Administrative Agent including,
without limitation, Notes evidencing each Lender’s Pro Rata Share of the
Aggregate Commitments as increase; and (vii) if any Loans are outstanding at the
time of the increase in the Aggregate Commitments, the Borrower shall, if
applicable and notwithstanding any provision in any Loan Document requiring the
application of payments or prepayments on a pro rata basis, including, without
limitation, Section 2.12, prepay one or more existing Loans (such prepayment to
be subject to Section 3.5) in an amount necessary such that after giving effect
to the increase in the Aggregate Commitments, each Lender will hold its pro rata
share (based on its Pro Rata Share of the increased Aggregate Commitments) of
outstanding Loans.


2.8          Section 6.2(e) is amended to read


(e)           [Reserved];


2.9          Section 6.2(i) is amended to read as follows:


(i)           as soon as available, but in no event later than ninety (90) days
after the end of each fiscal year of Borrower, a schedule of account receivable
agings.


2.10        Section 6.12 (c) is deleted.


2.11        In Section 7.2 clauses (e) and (f) are renumbered as clauses (f) and
(g), and a new clause (e) is added thereto to read as follows:


(e)           Permitted Acquisitions;


2.12        Clause (iv) of Section 7.3(d) is amended to read as follows:


(iv)         the foreign exchange exposure under such Swap Contract does not
exceed $20,000,000 as determined by Administrative Agent in its sole discretion


2.13        Section 7.4(c) is amended to read as follows:


(c)           a Borrower may acquire another Person or merge or consolidate with
or into, another Person, provided that such acquisition, merger or consolidation
is a Permitted Acquisition.


2.14        Section 7.6(e) is amended to read as follows:


(e)           Borrower and its Subsidiaries may make Restricted Payments in cash
provided that after giving effect to such Restricted Payment (and the incurrence
of any Domestic Debt in connection therewith) on a Pro Forma Basis (i) no
Default or Event of Default shall exist, (ii) the ratio of Domestic Debt to
EBITDA of Borrower and all domestic Affiliates shall not exceed 1.75:1.0 as of
the end of the most recent fiscal quarter for which Borrower has delivered
financial statements pursuant to Section 6.1(a) or (b), and (iii) Liquidity
exceeds $25 million.
 
 
 

--------------------------------------------------------------------------------

 
 
2.15        Clause (i) of Section 8.1(a) is amended to read as follows:


(i) when required to be paid herein, any amount of principal or any Loan, or any
L/C Obligation,


2.16        In Exhibit D Section III of Schedule 2 is deleted.


3.            Conditions Precedent.  This Amendment shall be effective as of the
date hereof upon the satisfaction of the following conditions:


(a)           execution of this Amendment by the Loan Parties and all the
Lenders;


(b)           receipt by the Administrative Agent of a certificate of an officer
of each Loan Party certifying that the resolutions of the board of directors of
such Loan Party delivered at the closing of the Credit Agreement have not been
rescinded or modified and remain in full force; and


(c)           the receipt by the Administrative Agent, for the account of each
Lender that executes this Amendment, an amendment fee equal to twenty-five basis
points (0.25%) on the amount of such Lender’s Commitment.


4.            Reaffirmation of Obligations.  Each Loan Party (a) acknowledges
and consents to all of the terms and conditions of this Amendment, (b) affirms
all of its obligations under the Loan Documents and (c) agrees that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge such Loan Party’s obligations under the Loan Documents.


5.            Reaffirmation of Security Interests.  Each Loan Party (i) affirms
that each of the Liens granted in or pursuant to the Loan Documents are valid
and subsisting and (ii) agrees that this Amendment shall in no manner impair or
otherwise adversely effect any of the Liens granted in or pursuant to the Loan
Documents.


6.            No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


7.            Counterparts; Facsimile Delivery.  This Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original and it shall not be necessary in making proof of
this Amendment to produce or account for more than one such counterpart.
Delivery of an executed counterpart of this Amendment by facsimile or other
electronic imaging means shall be effective as an original.


8.            Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of Maryland.


[Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to be duly executed and delivered as of the date first above
written.


BORROWERS:
MICROS SYSTEMS, INC., a Maryland corporation
 
DV TECHNOLOGY HOLDINGS CORPORATION, a Delaware corporation
 
DATAVANTAGE CORPORATION, an Ohio corporation
 
MICROS FIDELIO NEVADA, LLC, a Nevada limited liability company
 
MSI DELAWARE, LLC, a Delaware limited liability company
 
MICROS-FIDELIO WORLDWIDE, INC., a Nevada corporation
 
JTECH COMMUNICATIONS, INC., a Delaware corporation
       
By:
     
Name:
Gary Kaufman
 
Title:
Executive Vice President and
   
Chief Financial Office of each of the Borrowers
     
GUARANTOR:
MICROS-FIDELIO (IRELAND) LTD,
 
a corporation organized under the laws of Ireland
     
 
By: 
     
Name:
Gary Kaufman
 
Title:
Director
     
ADMINISTRATIVE
   
AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
       
By:
     
Name:
   
Title:
       
LENDERS:
BANK OF AMERICA, N.A., as a Lender
       
By:
     
Name:
   
Title:
         
WACHOVIA BANK, NATIONAL ASSOCIATION
       
By:
     
Name:
   
Title:
         
U.S. BANK NATIONAL ASSOCIATION
       
By:
     
Name: 
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 